Citation Nr: 0705392	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  04-28 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel

INTRODUCTION

The veteran served on active duty from March 1982 to March 
1986, with 6 months and 3 days of prior active service, and 
from September 1986 to May 1991.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 decision by the RO in Atlanta, Georgia.

The Board also notes that the veteran initiated, but did not 
perfect, an appeal concerning an additional claim for an 
increased rating for major depressive disorder.  Her July 
2004 and June 2006 substantive appeals (VA Form 9) excluded 
this additional issue, only mentioning the claim concerning 
her left knee.  Additionally, this fact was pointed out to 
the veteran and her representative during the September 2006 
hearing at the RO before the undersigned Veterans Law Judge 
of the Board.  See 38 C.F.R. § 20.200 (2006) (an appeal to 
the Board consists of a timely filed notice of disagreement 
(NOD) and, after receipt of a statement of the case (SOC), a 
timely filed substantive appeal (e.g., a VA Form 9 
or equivalent statement).  However, since that time, a VA 
Form 9 has not been submitted with respect the veteran's 
increased rating for major depressive disorder and 
consequently that issue is not currently before the Board.

The Board also notes that at the time of the veteran's 
personal hearing, she submitted additional evidence 
accompanied by a waiver of initial RO review of the evidence.  
See 38 C.F.R. § 20.1304 (2006).  This evidence will be 
considered by the Board in adjudicating this appeal.


FINDING OF FACT

At worst, the veteran has flexion in her left knee limited to 
74 degrees and extension to 0 degrees, following repetitive 
motion testing, as well as consideration of the effects of 
pain on her range of motion.  

CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for degenerative joint disease of the left knee.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5010, 5260, 5261 and 5257 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters - The Veterans Claims Assistance Act 
(VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) has clarified that the VCAA requires "a 
deliberate act of notification directed to meeting the 
requirements of section 5103, not an assemblage of bits of 
information drawn from multiple communications issued for 
unrelated purposes."  Mayfield v. Nicholson, 444 F.3d 1328.

VA has complied with its Pelegrini II and Mayfield 
notification responsibilities in regards to the veteran's 
claim for a higher disability rating.  This is evident from a 
letter sent to her in March 2006 after the RO's initial 
adjudication of the claim in October 2002.  So obviously this 
did not comply with the requirement that VCAA notice precede 
the initial RO adjudication.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini II, 18 Vet. App. at 120.  In 
Pelegrini II, the Court clarified that in cases, as here, 
where the VCAA notice was not issued until after the initial 
adjudication in question, VA does not have to vitiate the 
initial decision and start the whole adjudicatory process 
anew.  Rather, VA need only ensure the appellant receives or 
since has received content-complying VCAA notice such that 
she is not prejudiced.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case (SOC) or SSOC, is sufficient 
to cure a timing defect).   

So under these circumstances, the Board finds the appellant 
was afforded "a meaningful opportunity to participate 
effectively in the processing of her claim[s] by VA," and 
thus, "essentially cured the error in the timing of 
notice".  See Pelegrini II, 18 Vet. App. at 122-24, and 
Mayfield v. Nicholson 444 F.3d 1328 (Fed. Cir. 2006); see 
also Prickett, 20 Vet. App. at 376.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for service-connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) requires VA to review the information 
and the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim, 
as reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  The veteran 
was provided with this notice in a March 2006 letter.

The duty to assist has been fulfilled, as VA has obtained all 
identified records pertaining to the claim on appeal.  
Additionally, the veteran has also been afforded several VA 
examinations to obtain medical opinions concerning the 
severity of her disability - which is the dispositive issue.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no 
suggestion on the current record that there remains evidence 
that is pertinent to her claim that has yet to be obtained.  
The appeal is ready to be considered on the merits.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.     Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  All 
reasonable doubt is resolved in the veteran's favor.  38 
C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.   38 
C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).   Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of her pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when her 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

The degenerative joint disease in the veteran's left knee has 
been evaluated at the 10-percent level under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010-5260, for 
traumatic arthritis rated on the basis of limitation of leg 
flexion.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis, 
substantiated by x-ray findings, will be rated under DC 5003 
as degenerative arthritis.  DC 5003, in turn, provides that 
degenerative arthritis will be rated on the basis of 
limitation of motion of the specific joint or joints involved 
-- in this case, the rating criteria for limitation of the 
motion of the knee is found at DCs 5260 and 5261, for flexion 
and extension, respectively.  When however, limitation of 
motion at the joint(s) involved is noncompensable, a 10 
percent rating is warranted nonetheless for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added, under this diagnostic code.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Where there is no limitation of 
motion, but only x-ray evidence of involvement of two or more 
major joints or minor joint groups, a 10 percent rating is 
assigned.  A 20 percent rating is assigned where the above is 
present, but with occasional incapacitating exacerbations.

DC 5260 provides that a noncompensable (i.e., 0 percent) 
rating is assigned when flexion is limited to 60 degrees.  A 
10 percent rating requires flexion limited to 45 degrees, a 
20 percent rating requires flexion limited to 30 degrees, and 
a 30 percent rating is warranted for flexion limited to 15 
degrees.

DC 5261 provides that a noncompensable rating is warranted 
when extension is limited to 5 degrees.  A 10 percent 
evaluation requires extension limited to 10 degrees, a 20 
percent rating requires extension limited to 15 degrees, a 30 
percent rating requires extension limited to 20 degrees, a 40 
percent rating is assigned for extension limited to 30 
degrees, and a maximum 50 percent rating is assigned when 
extension is limited to 45 degrees.

In VAOGPREC 9-04 (September 17, 2004), VA's Office of General 
Counsel determined that flexion (a retrograde motion) in 
bending the leg and extension (a forward motion) in 
straightening the leg, while involving limitation of motion 
along the same plane, nonetheless serve different functional 
roles such that they are not duplicative or overlapping, and 
that separate ratings may be assigned for limitation of knee 
flexion (DC 5260) and for limitation of knee extension (DC 
5261) without violation of the rule against pyramiding (at 38 
C.F.R. § 4.14), regardless of whether the limited motions are 
from the same or different causes.

Where there is other impairment of the knee, involving 
recurrent subluxation or lateral instability, a 10 percent 
evaluation may be assigned where the resulting disability is 
slight.  A 20 percent evaluation will be assigned for 
moderate disability, and 30 percent for severe disability.  
38 C.F.R. § 4.71a, DC 5257.  The Office of General Counsel 
has held a claimant may receive separate disability ratings 
for arthritis and instability of the knee, under DCs 5003 and 
5257, respectively.  See VAOPGCPREC 23-97 (July 1, 1997; 
revised July 24, 1997).  See, too, Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  In order for a knee disability rated 
under DC 5257 to warrant a separate rating for arthritis 
based on x-ray findings and limitation of motion, limitation 
of motion under DC 5260 or DC 5261 need not be compensable, 
but must at least meet the criteria for a zero-percent 
rating.   VAOPGPREC 9-98 (August 14, 1998).  A separate 
rating for arthritis could also be based on x-ray findings 
and painful motion under 38 C.F.R. § 4.59.  Id.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b).   See also Dela Cruz v. Principi, 15 Vet. 
App. 143, 148-49 (2001).



Legal Analysis

The medical evidence of record does not support the 
assignment of a rating higher than 10 percent for 
degenerative joint disease in the veteran's left knee.

The 10 percent evaluation presently in effect has been 
assigned on the basis of limitation of motion -- 
specifically, for limitation of leg flexion under DC 5260.  
The veteran would need to demonstrate limitation of flexion 
to at least 30 degrees in order to obtain the next higher 
available rating of 20 percent under this DC.  In the 
alternative, a 10 percent evaluation would be warranted under 
DC 5261 if it is shown that she has leg extension limited to 
10 degrees, and thus, a possible separate rating in addition 
to that already assigned on the basis of limitation of 
flexion.  See VAOGPREC 9-04 (September 17, 2004).

Here, though, there is no objective basis for a higher rating 
under either of the above diagnostic codes that involve 
limitation of motion.  

During a January 2001 VA examination, the veteran complained 
of painful swelling of the left knee and pain on ambulation.  
The pain was more pronounced when there was a change in the 
weather.  She denied any weakness, stiffness, heat, redness, 
giving away, limitation of motion or functional impairment of 
the knees.  She denied any episodes of dislocation or 
recurrent subluxations.  Upon physical examination, passive 
and active range of motion was noted as good in both knees.  
There was no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness or redness.  No 
ankylosis was found.  Range of motion of the left knee 
revealed flexion to 130, and extension to 0 degrees with 
minimal limitation and functional loss due to pain.  An X-ray 
study of both knees showed no joint or bony abnormalities.  
The diagnosis was chronic bilateral knee strain with minimal 
functional loss due to the pain.   

In December 2001 the veteran underwent surgery for a torn 
medial meniscus in the left knee.  The post operative 
diagnosis was partial tear of the anterior cruciate ligament 
with medial plica banding, grade II and medial femoral 
condylar defect.  Shortly thereafter in July 2002, the 
veteran underwent arthroscopy of the left knee with anterior 
cruciate ligament reconstruction.  

Private outpatient treatment records from North Dekalb 
Orthopedics show that in November 2003 the veteran again 
underwent surgery on her left knee for lateral release, 
removal of a loose body and partial meniscectomy.  Follow-up 
treatment notes indicated that the veteran was very pleased 
and was doing great.  

During a February 2004 VA examination, the veteran reported 
occasional buckling of the knee which was secondary to weak 
ligaments.  She also reported a lack of endurance and pain 
when walking any distance.  On examination of the left knee 
pain was noted at a level of 5 on a scale of 1 to 10.  She 
was ambulatory with a cane.  Two inches of quadriceps atrophy 
was noted on the left leg muscle.  She demonstrated left knee 
flexion to 74 degrees, and extension to 0 degrees.  The 
examiner noted pain, tenderness and swelling of the left knee 
and reported that while the veteran was sitting on the 
examining table her knee was flexed to 50 degrees.  Due to 
tearing in the veteran's eyes, which the examiner concluded 
was due to pain, any significant range of motion testing was 
not attempted.  The diagnosis was chronic intermittent left 
knee pain with post-surgical moderate funcional impairment.    

An X-ray study of the left knee, completed in conjunction 
with the above examination, revealed post-surgical knee with 
arthritis.  Two screws were present in the veteran's knee.  
The knee joint space appeared slightly narrowed on the medial 
aspect which suggested minimal arthritis and the examiner 
noted that the veteran appeared obese.  The radiological 
impression was post-surgical knee with arthritis.  

In the report of a March 2006 VA orthopedic examination, the 
veteran complained of pain in the left knee at a level of 6-7 
on a scale of 1 to 10.  She reported that the pain was 
accompanied by stiffness and flare-ups, but she denied any 
giving away sensation, weakness, heat or redness.  She 
reported the use of a plastic brace, a cane and corrective 
shoes.  She reported that she could not complete housework 
due to difficulty with bending.  She denied any dislocation 
or recurrent subluxation.  In terms of her exercise 
tolerance, she could not walk more than 100 meters for 10 
minutes and she could not stand longer than 30 minutes.  She 
also could not climb and indicated that weather caused her 
knee to flare-up.  On examination of the left knee, she 
demonstrated left knee flexion to 120/140 degrees with pain 
(no pain at 90 degrees), and extension to 0 degrees with 
pain.  The examiner noted negative drawer, negative McMurray, 
no effusion, no redness, and no tenderness on palpation.  
There were signs of slow motion of the left knee during 
testing due to stiffness and pain, but no weakness was found.  
The examiner indicated a 50 percent functional loss during 
repetitive motion due to pain.  The diagnosis was left knee 
degenerative osteoarthritis post-traumatic, for total knee 
replacement.

An X-ray study of the left knee, completed in conjunction 
with the above examination, revealed post-traumatic 
degenerative osteoarthritis.  

During the veteran's September 2006 personal hearing, she 
testified that she previously weighed 230 pounds and used a 
knee brace.  She lost some weight in the hopes that it would 
help with her knee pain; however she found that she still 
experienced pain and was waiting for a new knee brace because 
her knee buckled at times and the knee brace helped to 
stabilize it.  She reported daily use of a cane to provide 
her with balance.  She indicated that she experienced pain 
all the time and took Vicodin to cope with the pain.    

The medical findings referenced above do not appear to 
warrant even the minimum compensable rating of 10 percent 
based on limitation of motion under either DC 5260 (flexion) 
or 5261 (extension).  And indeed the 10 percent evaluation 
the RO has already assigned is meant to take into account the 
functional impairment attributable to the degenerative 
arthritis (substantiated by x-ray findings) with, as here, 
only a noncompensable level of limitation of motion in 
accordance with DC 5003.  In addition, while the February 
2004 VA examiner noted atrophy to the left quadriceps muscle, 
there is no definitive evidence that this condition is 
incidental to the veteran's service-connected left knee 
disability; and assuming even that it is due to her knee 
condition, there is nothing to suggest that it involves any 
further degree of functional limitation than that already 
contemplated in the current 10 percent rating.

Furthermore, the provisions of DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), and 38 C.F.R. §§ 4.40 and 4.45, for 
consideration of functional loss (involving pain, 
fatigability, incoordination and other factors) in evaluating 
a disability based upon limitation of motion, do not provide 
support for a higher evaluation in this instance.   As 
indicated above, on examination in March 2006 the veteran 
complained of pain and functional limitation resulting from 
her left knee disability.  The examiner provided a statement 
as to the effect of any functional loss upon limitation of 
motion, and indicated a 50 percent functional loss during 
repetitive motion due to pain.  However, the pertinent 
findings as to left knee range of motion are not even in 
proximity to that which would warrant the next higher 
disability rating -- again, for either flexion limited to 30 
degrees or extension limited to 10 degrees.  The veteran's 
range of motion, on both flexion and extension, far exceeds 
the requirements for a rating higher than 10 percent.  And, 
again, this is true even considering the effects of her 
degenerative joint disease (i.e., arthritis).  So based upon 
consideration of limitation of motion, the veteran's left 
knee disability does not warrant a rating in excess of 10 
percent due to functional loss.

There is also no basis for assignment of a separate 
evaluation for the veteran's knee disability under DC 5257, 
for other impairment of the knee involving recurrent 
subluxation or lateral instability.  As previously mentioned, 
under VAOPGCPREC 23-97 a claimant may receive separate 
disability ratings for arthritis and instability of the knee 
when appropriate under the circumstances of that case.  In 
the present case, however, the veteran has not met the 
prerequisite for assignment of separate ratings as described 
above of at least a zero-percent rating under either DCs 5260 
or 5261 (i.e., flexion limited to 60 degrees; and extension 
limited to 5 degrees).  See VAOPGPREC 9-98 (August 14, 1998).  
In any event, the January 2001 VA examiner as well as the 
March 2006 VA examiner indicated that no dislocation or 
recurrent subluxation was elicited.  Accordingly, a separate 
rating is not available due to consideration of any distinct 
left knee impairment that consists of subluxation and/or 
instability.

In addition to the schedular criteria for musculoskeletal 
disabilities of the knee under the VA rating schedule, the 
Board has considered the potential application of the various 
other provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extraschedular 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).   But the veteran has not shown that her service-
connected degenerative joint disease of the left knee has 
caused her marked interference with employment, meaning above 
and beyond that contemplated by her current schedular rating, 
or necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board has determined that the claim 
for a rating higher than 10 percent for degenerative joint 
disease of the left knee must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in her favor.  38 C.F.R. § 
4.3; see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

ORDER

The claim for a rating higher than 10 percent for 
degenerative joint disease of the left knee is denied.



____________________________________________
D. C Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


